         Case 2:17-md-02785-DDC-TJJ Document 2117 Filed 06/25/20 Page 1 of 3




                                                                                                   767 Fifth Avenue
                                                                                           New York, NY 10153-0119
                                                                                                +1 212 310 8000 tel
                                                                                                +1 212 310 8007 fax
BY ECF
                                                                                             Yehudah L. Buchweitz
                                                                                                  +1 (212) 310-8256
June 25, 2020                                                                           Yehudah.Buchweitz@weil.com




The Honorable Daniel D. Crabtree
United States District Judge
United States District Court for the District of Kansas
500 State Avenue, Suite 628
Kansas City, KS 66101

Re: In re: EpiPen Mktg., Sales Practices, & Antitrust Litig., Nos. MDL 2785, 2:17-md-2785 (D. Kan.)

Dear Judge Crabtree:

I write on behalf of Plaintiff Sanofi-Aventis U.S. LLC (“Sanofi”) in the matter of Sanofi-Aventis U.S.,
LLC, v. Mylan Inc. & Mylan N.V., Case No. 2:17-CV-02452 (“Sanofi Action”).

While we recognize dispositive motions in the Sanofi Action are pending, given the Court’s upcoming
July 1 Final Pretrial Conference in the Consumer Class Cases (“Class Action”), and only because the
Court may now be considering its future calendar, we thought it an appropriate time to inform the Court
of precedent and the procedural mechanism permitting the remand of the Sanofi Action to the District of
New Jersey, while simultaneously permitting this Court to preside over trial in the Sanofi Action, should
it wish to do so. See ECF No. 2075. This procedure would provide the benefits of having Your Honor’s
experience with the parties and knowledge of the matters at issue while preserving governing Third Circuit
law.

If this option is of interest to Your Honor, the following simply outlines the procedural process:

Pursuant to 28 U.S.C. § 292(d), this Court may seek intercircuit assignment to sit by designation in the
District of New Jersey. Under 28 U.S.C. § 292(d), “[t]he Chief Justice of the United States may designate
and assign temporarily a district judge of one circuit for service in another circuit, either in a district court
or court of appeals, upon presentation of a certificate of necessity by the chief judge or circuit justice of
the circuit wherein the need arises.” In multidistrict litigations, transferee judges have sought to sit by
designation in the district of the transferor court when the transferred cases have been remanded for trial.
See In re Mentor Corp. Obtape Transobturator Sling Prod. Liab. Litig., No. 4:08-MD-2004 (CDL), 2014
WL 715579, at *1 (M.D. Ga. Feb. 24, 2014). In Mentor Corp., over 500 products liability related cases,
including one filed in the District of Minnesota (“Cline Action”), were consolidated in the Middle District
of Georgia before Judge Clay Land. In his decision on suggestion of remand of the Cline Action, Judge
Land stated that he would “seek an inter-circuit assignment with the understanding that the Court would
preside over the trial of this matter in the United States District Court for the District of Minnesota.” Id.
          Case 2:17-md-02785-DDC-TJJ Document 2117 Filed 06/25/20 Page 2 of 3



The Hon. Daniel D. Crabtree
June 25, 2020
Page 2



at *2. Judge Land also stated, in a letter to the Chief Judges of the Eight Circuit and Eleventh Circuit, that
based on his “familiarity with the issues in this action . . . it would be preferable for [him] to travel to
Minnesota to try this case rather than burdening one of the judges from the District of Minnesota.” Cline
v. Mentor Worldwide LLC, Case No. 4:10-cv-5060-CDL, ECF No. 83 (M.D. Ga. Feb. 25, 2014). 1

Procedurally, should Your Honor wish to seek intercircuit assignment to the District of New Jersey, this
Court may seek certain formal approvals in connection with a suggestion of remand. The case of Jowers
v. Airgas-Gulf States, Inc., No. 1:07-wf-17010-KMO (N.D. Ohio) provides a roadmap for such a request.
In Jowers, Judge Kathleen McDonald O’Malley, then United States District Judge for the Northern
District of Ohio, presided over the In re: Welding Fumes Products Liability Litigation multidistrict
litigation, which was consolidated for pretrial proceedings in the Northern District of Ohio. Once the
Jowers action was ready to be remanded for trial, Judge O’Malley obtained formal approvals for
temporary assignment to the Southern District of Mississippi from: (1) Chief Justice John G. Roberts, Jr.;
(2) Fifth Circuit Court of Appeals Chief Judge Edith Jones; (3) Sixth Circuit Court of Appeals Chief Judge
Danny Boggs; and (4) the Chairman of the Judicial Conference Committee on Inter-Circuit Assignments.
In her Suggestion of Remand filed with the JPML, Judge O’Malley recommended remand of the Jowers
action and stated that, by virtue of her temporary judicial assignment, she would “ensure that any
remaining pretrial proceedings are completed before the anticipated trial date.” In re: Welding Fumes
Products Liability Litigation, MDL No. 1535, ECF No. 260 (J.P.M.L. Nov. 13, 2007); see also Jowers,
No. 1:07-wf-17010-KMO, ECF No. 136-4 (Nov. 8, 2007). Thereafter, Judge O’Malley presided over the
Jowers trial in the Southern District of Mississippi. Jowers v. BOC Grp., Inc., 608 F. Supp. 2d 724, 729
(S.D. Miss. 2009).

Here, this Court may seek intercircuit assignment in the same way. First, this Court may obtain approvals
for temporary assignment to the District of New Jersey from (1) Chief Justice John G. Roberts, Jr.; (2)
Third Circuit Court of Appeals Chief Judge D. Brooks Smith; (3) Tenth Circuit Court of Appeals Chief
Judge Timothy M. Tymkovich; and (4) the Chairman of the Judicial Conference Committee on Inter-
Circuit Assignments, Judge Nicholas G. Garaufis. This Court may then file a suggestion of remand with
the JPML, providing for remand in conjunction with this Court’s intercircuit assignment.

Given that certain of the issues in the Sanofi Action overlap with the Class Action, there may be
efficiencies to conducting the Sanofi Action trial first and then holding the Class Action trial as scheduled
in April 2021.

If Your Honor should wish to seek intercircuit assignment in connection with a suggestion of remand,
Sanofi would support any such application.




1
 But see In re Motor Fuel Temperature Sales Practices Litig., 711 F.3d 1050, 1055 (9th Cir. 2013) (former Chief Judge Alex
Kozinski of the Ninth Circuit Court of Appeals denying the request for a certificate of necessity in multidistrict litigation).
        Case 2:17-md-02785-DDC-TJJ Document 2117 Filed 06/25/20 Page 3 of 3



The Hon. Daniel D. Crabtree
June 25, 2020
Page 3



Respectfully submitted,

/s/ Yehudah L. Buchweitz

Yehudah L. Buchweitz

cc:    Counsel of Record
